DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
This action is responsive to the preliminary amendments and remarks received 24 August 2020. Claims 1 - 7 are currently pending. 

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities: Line 11 and line 12 of claim 1 recite, in part, “the captured images” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the plurality of. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Lines 12 - 13 of claim 1 recite “determine that the objects in the captured images a difference of which in compared pieces of information falls within a preset allowable range are a same object” which appears to contain a grammatical error(s). The Examiner suggests amending the claim to --determine, when a difference in compared pieces of information falls within a preset allowable range, that the objects in the plurality of captured images. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Line 2 of claim 3 recites, in part, “the captured images,” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the plurality of captured images,-- in order to maintain consistency with line 4 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: Line 3 of claim 4 recites, in part, “the captured images” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the plurality of captured images-- in order to maintain consistency with line 4 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: Lines 9 - 1 and line 11 of claim 6 recite, in part, “the captured images” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the plurality of . Appropriate correction is required.
Claim 6 is objected to because of the following informalities: Lines 11 - 12 of claim 6 recite, “determining that the objects in the captured images a difference of which in compared pieces of information falls within a preset allowable range are a same object” which appears to contain a grammatical error(s). The Examiner suggests amending the claim to --determining, when a difference in compared pieces of information falls within a preset allowable range, that the objects in the plurality of captured images. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Lines 9 - 10 and line 11 of claim 7 recite, in part, “the captured images” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the plurality of captured images-- in order to maintain consistency with lines 3 - 4 of the claim and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Lines 11 - 12 of claim 7 recite, “determining that the objects in the captured images a difference of which in compared pieces of information falls within a preset allowable range are a same object” which appears to contain a grammatical error(s). The Examiner suggests amending the claim to --determining, when a difference in compared pieces of information falls within a preset allowable range, that the objects in the plurality of captured images. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an image capturing device that captures” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 - 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which object “the object” recited on line 6, along with subsequent recitations of “the object” in the claims, are referencing since lines 3 - 4 of claim 1, which recite, in part, “with respect to objects each of which is detected in one of a plurality of captured images”, indicate a plurality of “objects”. Thus, it is unclear as to which one of the plurality of “objects”, if any, “the object” recited on line 6 of claim 1, along with subsequent recitations of “the object” in the claims, are referencing. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claims as requiring and referencing a single object that is detected in each one of the plurality of captured images, i.e., the Examiner will treat lines 3 - 4 of claim 1 as reciting --acquire, with respect to an object which is detected in each one of a plurality of captured images--. 
Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which object “the object” recited on lines 4 - 5 and line 8 of claim 2 are referencing. Are they referring to one of the plurality of “objects” indicated by lines 3 - 4 of claim 1, “the object” recited on line 6 of claim 1 or to the “object” recited on line 4 of claim 2? Clarification and appropriate correction are required. For purposes of examination the Examiner will treat “the object” recited on lines 4 - 5 and line 8 of claim 2 as referencing the “object to be detected” from line 4 of claim 2. 
Claim 3 recites the limitation "the divided area in which the detected object is located" in lines 4 - 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the detected object" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which object “the object” recited on line 6, along with subsequent recitations of “the object”, are referencing since lines 3 - 4 of claim 6, which recite, in part, “with respect to objects each of which is detected in one of a plurality of captured images”, indicate a plurality of “objects”. Thus, it is unclear as to which one of the plurality of “objects”, if any, “the object” recited on line 6 of claim 6, along with subsequent recitations of “the object”, are referencing. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claim as requiring and referencing a single object that is detected in each one of the plurality of captured images, i.e., the Examiner will treat lines 3 - 4 of claim 6 as reciting --acquiring, with respect to an object which is detected in each one of a plurality of captured images--.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which captured image “the captured image” recited on lines 6 - 7, along with subsequent recitations of “the captured image”, are referencing since lines 3 - 4 of claim 6 recite, in part, “a plurality of captured images”. Thus, it is unclear as to which one of 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which object “the object” recited on line 6, along with subsequent recitations of “the object”, are referencing since lines 3 - 4 of claim 7, which recite, in part, “with respect to objects each of which is detected in one of a plurality of captured images”, indicate a plurality of “objects”. Thus, it is unclear as to which one of the plurality of “objects”, if any, “the object” recited on line 6 of claim 7, along with subsequent recitations of “the object”, are referencing. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claim as requiring and referencing a single object that is detected in each one of the plurality of captured images, i.e., the Examiner will treat lines 3 - 4 of claim 7 as reciting --acquiring, with respect to an object which is detected in each one of a plurality of captured images--.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to 
Claims 4 and 5 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon and/or incorporating subject matter from a rejected base claim but would be withdrawn from the rejection if their base claim overcomes the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 - 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. U.S. Publication No. 2017/0148175 A1.

-	With regards to claims 1 and 6, [As Best Understood by the Examiner] Liu et al. disclose an object identification device (Liu et al., Abstract, Figs. 1, 2 & 5, Pg. 1 ¶ 0002 and 0006 - 0008, Pg. 2 ¶ 0018 - 0020) and an object identification method (Liu et al., Abstract, Figs. 1, 2 & 5, Pg. 1 ¶ 0002 and 0006 - 0008, Pg. 2 ¶ 0018 - 0020) comprising: at least one processor configured to: (Liu et al., Fig. 1, Pg. 1 ¶ 0008, Pg. 2 ¶ 0018 and 0020, Pg. 3 ¶ 0022, Pg. 3 ¶ 0026 - Pg. 4 ¶ 0027) acquire, with respect to objects each of which is detected in one of a plurality of captured images (Liu et al., Abstract, Figs. 2, 3 & 5, Pg. 1 ¶ 0007 - 0009, Pg. 2 ¶ 0018 - 0020, Pg. 3 ¶ 0023, Pg. 4 ¶ 0028) that are captured from positions located side by side with an interval interposed between the positions, (Liu et al., Figs. 1 - 3, Pg. 1 ¶ 0007 - 0009, Pg. 2 ¶ 0018 - 0020, Pg. 4 ¶ 0028) at least one piece of information among information on an inclination of a baseline of the object with respect to a baseline of the captured image, information related to a size of the object in the captured image, and information related to an arrangement position of the object in the captured image; (Liu et al., Abstract, Figs. 3 - 5, Pg. 1 ¶ 0007 - 0009, Pg. 2 ¶ 0018 - 0021, Pg. 3 ¶ 0023 - 0024, Pg. 4 ¶ 0028) and compare pieces of information each of which is acquired from one of the captured images (Liu et al., Abstract, Figs. 3 - 5, Pg. 1 ¶ 0007 - 0009, Pg. 2 ¶ 0019 - 0021, Pg. 3 ¶ 0024, Pg. 4 ¶ 0028) and determine that the objects in the captured images a difference of which in compared pieces of information falls within a preset 

-	With regards to claim 4, Liu et al. disclose the object identification device according to claim 1, wherein the captured images that serve as bases for pieces of information that the at least one processor compares are images that are captured at a same time. (Liu et al., Pg. 2 ¶ 0018 - 0019) 

-	With regards to claim 5, Liu et al. disclose an object identification system (Liu et al., Abstract, Figs. 1, 2 & 5, Pg. 1 ¶ 0002 and 0006 - 0008, Pg. 2 ¶ 0018 - 0020) comprising: an image capturing device (Liu et al., Abstract, Figs. 1 & 2, Pg. 1 ¶ 0006 - 0009, Pg. 2 ¶ 0018 - 0020, Pg. 4 ¶ 0028) that captures an image of an object to be detected from positions located side by side with an interval interposed between the positions; (Liu et al., Figs. 1 - 3, Pg. 1 ¶ 0007 - 0009, Pg. 2 ¶ 0018 - 0021, Pg. 4 ¶ 0028) and the object identification device according to claim 1. ([See the analysis of claim 1 provided herein above.])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. U.S. Publication No. 2017/0148175 A1 as applied to claim 1 above, and further in view of Tsunematsu U.S. Publication No. 2016/0142680 A1.

-	With regards to claim 2, Liu et al. disclose the object identification device according to claim 1, wherein the at least one processor is further configured to: detect an object to be detected from the captured image. (Liu et al., Abstract, Figs. 2, 3 & 5, Pg. 1 ¶ 0007 - 0008, Pg. 2 ¶ 0020, Pg. 4 Claim 1) Liu et al. fail to disclose explicitly detecting an object by use of reference data of the object; specifying, in the captured image, a detection region with a preset shape, the detection region containing the detected object and having a size according to a size of the object; and acquiring information on a size of the detection region as the information related to the size of the object. Pertaining to analogous art, Tsunematsu discloses wherein the at least one processor is further configured to: (Tsunematsu, Figs. 1, 4 & 15, Pg. 2 ¶ 0037 - 0038, Pg. 4 ¶ 0075 - 0079, Pg. 5 ¶ 0103, Pg. 8 ¶ 0154) detect an object to be detected from the captured image by use of reference data of the object; (Tsunematsu, Pg. 2 ¶ 0047, Pg. 3 ¶ 0052 - 0055) specify, in the captured image, a detection region with a preset shape, (Tsunematsu, Figs. 3 & 9, Pg. 3 ¶ 0048 - 0054) the detection region containing the detected object and having a size according to a size of the object; (Tsunematsu, Figs. 3 & 9, Pg. 3 ¶ 0050 - 0054, Pg. 6 ¶ 0113 and 0119) and 

-	With regards to claim 3, [As Best Understood by the Examiner] Liu et al. disclose the object identification device according to claim 1, wherein, in each of the captured images a same preset spatial area is imaged, (Liu et al., Abstract, Figs. 2, 3 & 5, Pg. 1 ¶ 0007 - 0009, Pg. 2 ¶ 0018 - 0021, Pg. 3 ¶ 0023, Pg. 4 ¶ 0028) and the at least one processor acquires the information related to the arrangement position of the object. (Liu et al., Abstract, Figs. 3 - 5, Pg. 1 ¶ 0007 - 0009, Pg. 2 ¶ 0018 - 0021, Pg. 3 ¶ 0023 - 0024, Pg. 4 ¶ 0028) Liu et al. fail to disclose explicitly wherein an image area is divided into a plurality of divided areas, and acquiring information identifying the divided area in which the detected object is located, as the information related to the arrangement position of the object. Pertaining to analogous art, Tsunematsu discloses wherein, in each of the captured images, an image area in which a same preset spatial area is imaged is divided into a plurality of divided areas, (Tsunematsu, Figs. 3, 11 - 14 . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. U.S. Publication No. 2017/0148175 A1 in view of Tsunematsu U.S. Publication No. 2016/0142680 A1.

-	With regards to claim 7, [As Best Understood by the Examiner] Liu et al. disclose acquiring, with respect to objects each of which is detected in one of a plurality of captured images (Liu et al., Abstract, Figs. 2, 3 & 5, Pg. 1 ¶ 0007 - 0009, Pg. 2 ¶ 0018 - 0020, Pg. 3 ¶ 0023, Pg. 4 ¶ 0028) that are captured from positions located side by side with an interval interposed between the positions, (Liu et al., Figs. 1 - 3, Pg. 1 ¶ 0007 - 0009, Pg. 2 ¶ 0018 - 0020, Pg. 4 ¶ 0028) at least one piece of information among information on an inclination of a baseline of the object with respect to a baseline of the captured image, information related to a size of the object in the captured image, and information related to an arrangement position of the object in the captured image; (Liu et al., Abstract, Figs. 3 - 5, Pg. 1 ¶ 0007 - 0009, Pg. 2 ¶ 0018 - 0021, Pg. 3 ¶ 0023 - 0024, Pg. 4 ¶ 0028) comparing pieces of information each of which is acquired from one of the captured images; (Liu et al., Abstract, Figs. 3 - 5, Pg. 1 ¶ 0007 - 0009, Pg. 2 ¶ at least one piece of information among information on an inclination of a baseline of the object with respect to a baseline of the captured image, information related to a size of the object in the captured image, and information related to an arrangement position of the object in the captured image. (Tsunematsu, Figs. 3 & 9, Pg. 3 ¶ 0048 - 0054 and 0065, Pg. 5 ¶ 0107 - 0111, Pg. 6 ¶ 0113 and 0119, Pg. 7 ¶ 0129 - 0131, Pg. 7 ¶ 0141 - Pg. 8 ¶ 0148) Liu et al. and Tsunematsu are combinable because they are both directed towards image processing devices that detect moving objects from images captured by a plurality of cameras. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu et al. with the teachings of Tsunematsu. This modification would have been prompted in order . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawano U.S. Publication No. 2014/0003725 A1; which is directed towards a method and apparatus for detecting and tracking a predetermined target object across a plurality of images and judging whether a plurality of detected objects are a same object based on an overlap rate of rectangles circumscribing the detected objects.
Ohba et al. U.S. Publication No. 2014/0002616 A1; which is directed towards detecting predetermined objects in a pair of images captured by a pair of cameras arranged side by side utilizing reference templates prepared in advance.
Osato et al. U.S. Publication No. 2018/0137339 A1; which is directed towards an object detection device that detects multiple three-dimensional objects in left and right captured images and determines whether or not regions of two three-dimensional objects extracted from the left and right captured images respectively correspond to a single three-dimensional object.
Tojo et al. U.S. Publication No. 2017/0109572 A1; which is directed towards an apparatus and method for detecting and tracking objects from images captured by a plurality of cameras and identifies two objects captured from two cameras as a same object when the distance between them is equal to or less than a threshold value. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667